UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 17-6374


THERL TAYLOR,

                Plaintiff - Appellant,

          v.

VIRGINIA GRUBBS; PAMALA SMITH; ANN HALLMAN; SHERMAN
ANDERSON, Present Chief; VALERIE JONES; SUPERVISOR RANDALL
WILLIAMS; JOHN PATE; ALLENDALE FAIRFAX COUNTY-CITY,

                Defendants - Appellees.



                                  No. 17-6375


THERL TAYLOR,

                Plaintiff - Appellant,

          v.

JOHN PATE; RANDALL WILLIAMS; TERESA RAMSEY; CONNIE
BUEHNER; LT. CARTER, SCDC; SCDC; JANE DOE, Employees; JOHN DOE,
Employees; PAMELA SMITH, AI Grievance Coordinator,

                Defendants - Appellees.



                                  No. 17-6376
THERL TAYLOR,

                    Plaintiff - Appellant,

             v.

WALTER WORRICK; VIRGINIA GRUBBS; PAMELA SMITH; SCDC LT MR C
HARTLEY; JOHN PATE; BRYAN STIRLING; JANE DOES; JOHN DOES,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:15-cv-04958-RMG; 2:16-cv-02115-
RMG; 2:16-cv-03084-RMG)


Submitted: October 28, 2019                                  Decided: November 7, 2019


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Therl Taylor, Appellant Pro Se. Claude E. Hardin, Jr., Daniel R. Settana, Jr., Ronald Keith
Taylor, Jr., MCKAY FIRM, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       In these consolidated appeals, Therl Taylor appeals the district court’s orders

accepting the recommendations of the magistrate judge and dismissing Taylor’s 42 U.S.C.

§ 1983 (2012) complaints for failure to state a claim and counting each case as a strike. 1

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. 2 Taylor v. Grubbs, No. 2:15-cv-04958-RMG (D.S.C.

Feb. 3, 2017); Taylor v. Pate, No. 2:16-cv-02115-RMG (D.S.C. Feb. 3, 2017); Taylor v.

Worrick, No. 2:16-cv-03084-RMG (D.S.C. Feb. 3, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       1
         We previously determined that Taylor could proceed in forma pauperis in these
appeals. See Taylor v. Grubbs, 930 F.3d 611, 614, 620 (4th Cir. 2019) (holding that, for
purposes of three strikes rule of Prison Litigation Reform Act, 28 U.S.C. § 1915(g) (2012),
“a district court’s dismissal of a prisoner’s complaint does not, in an appeal of that
dismissal, qualify as a ‘prior dismissal’”).
       2
          In Appeal Nos. 17-6375 and 17-6376, Taylor forfeited appellate review of the
district court’s orders because his informal briefs in those cases did not challenge the bases
for the district court’s disposition. See 4th Cir. R. 34(b) (directing appellants to present
“specific issues and supporting facts and arguments” in informal brief).

                                              3